394 So. 2d 525 (1981)
Eric YOUNG, Appellant,
v.
The STATE of Florida, Appellee.
No. 80-634.
District Court of Appeal of Florida, Third District.
February 24, 1981.
Albert J. Krieger and Paul Morris and Neal R. Lewis, Miami, for appellant.
Jim Smith, Atty. Gen. and Paul Mendelson and Anthony C. Musto, Asst. Attys. Gen., for appellee.
Before HUBBART, C.J., and SCHWARTZ and FERGUSON, JJ.
SCHWARTZ, Judge.
Young appeals from his conviction for trafficking in cocaine. After he would not consent to opening his briefcase, the defendant was taken into custody at the Miami International Airport, and held for almost an hour  during which his plane took off  to await the arrival of a narcotics dog. After the dog alerted to the briefcase, a warrant was secured and cocaine was discovered inside. Because the detention was the functional and constitutional equivalent of an arrest which was (admittedly) not supported by probable cause, the judgment is reversed with directions to discharge the appellant on the authority of Royer v. State, 389 So. 2d 1007 (Fla. 3d DCA 1980), and State v. Mosier, 392 So. 2d 602 (Fla. 3d DCA 1981).[1]
NOTES
[1]  This disposition moots the state's cross-appeal, in which it challenges the $10,000 fine and ten year prison term imposed by the trial court despite the minimum mandatory sentence of $250,000 and fifteen years required by Sec. 893.135(1)(b) 3, Fla. Stat. (1979). But see, State v. Benitez, 395 So. 2d 514 (Fla. 1981).